WOOD, J., (after stating the facts). The exceptions to the ruling of the court in refusing appellant’s prayer for instructions and in giving instructions on its iwn motion were en grosse. The instruction given by the court on its own motion was not inherently erroneous. Appellant did not ask that the instruction be paragraphed and did not make any specific objection to any particular portion of the instruction. The first and second prayers for instructions by the appellant were abstract and erroneous. They ignored the contention of the appellee, which contention his testimony tended to prove, that he did not lease the premises to the appellant for the year 1917 and did not consent for appellant to remain in possession of the same for that year. The testimony of the appellee tended to show that in January, 1917] he rented the premises to another party, his cousin, and that as soon as he was informed that appellant would not surrender the premises he gave him verbal and written notice to vacate the same. Appellant’s testimony on the contrary tends to prove that appellee did rent him the premises for the year 1917. So the testimony did not warrant any instruction on-the issue of estoppel and the court did not err in refusing appellant’s first and -second prayers for instruction. Appellant’s third prayer for instruction is correct, but where several prayers are offered and denied and there are only exceptions en grosse or general exceptions to the ruling of the court in refusing these prayers, same can not be considered on appeal where any of the prayers are erroneous. Young v. Stevenson, 75 Ark. 181; Mathews v. State, 84 Ark. 73; St. L., I. M. & S. Ry. Co. v. Hambright, 87 Ark. 614; Tiner v. State, 109 Ark. 138; Hastings Industrial Co. v. Copeland, 114 Ark. 415. Since no exceptions were duly reserved to the rulings of the court in instructing the jury we must hold that the issues were correctly presented. There was evidence to sustain the verdict. We find no reversible errors and the judgment is therefore affirmed.